                                               Entered on Docket
                                               December 02, 2020
                                               EDWARD J. EMMONS, CLERK
                                               U.S. BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF CALIFORNIA


 1   Gregg S. Kleiner (SBN 141311)
     RINCON LAW LLP
 2                                           The following constitutes the order of the Court.
     268 Bush Street, Suite 3335             Signed: December 1, 2020
     San Francisco, CA 94104
 3
     Tel. 415-672-5991
 4   Fax. 415-680-1712
     gkleiner@rinconlawllp.com
 5                                            _________________________________________________
                                              M. Elaine Hammond
     Counsel for                              U.S. Bankruptcy Judge
 6   DORIS A. KAELIN,
     Trustee in Bankruptcy
 7

 8                             UNITED STATES BANKRUPTCY COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10                                        SAN JOSE DIVISION
11   In re                                               Case No. 18-50398 MEH
                                                         Chapter 7
12                                                       Hon. M. Elaine Hammond
             TECHSHOP, INC.,
13
                                                         ORDER APPROVING FIRST INTERIM
14                  Debtor.                              APPLICATION FOR COMPENSATION
                                                         AND EXPENSE REIMBURSEMENT BY
15                                                       COUNSEL FOR CHAPTER 7 TRUSTEE
                                                         (Rincon Law LLP)
16

17

18

19           Following notice and an opportunity to object, the First Interim Application for
20   Compensation and Expense Reimbursement by Counsel for Chapter 7 Trustee (Rincon Law LLP),
21   filed November 10, 2020 as Docket 255 by Rincon Law LLP, counsel to Doris Kaelin, Trustee in
22   Bankruptcy (“Application”), was approved by the Court’s December 1, 2020 Docket Text Order.
23           Upon due consideration, good cause appearing therefor, the Court hereby orders as follows:
24           1.     The Application is approved.
25           2.     Rincon Law LLP is awarded interim compensation in the amount of $195,228 and
26   expense reimbursement in the sum of $2,717.61, for total compensation of $197,945.61 for those
27   services rendered during the period from March 2, 2018 through October 31, 2020, as an expense
28   of administration pursuant to §503(b) of the Bankruptcy Code.

Case: 18-50398      Doc# 262     Filed: 12/01/20    Entered: 12/02/20 13:37:05        Page 1 of       1
                                              3
 1         3.        The Trustee is authorized to disburse the sum of $197,945.61 as interim

 2   compensation.

 3                                      **END OF ORDER**

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case: 18-50398       Doc# 262   Filed: 12/01/20   Entered: 12/02/20 13:37:05   Page 2 of   2
                                             3
 1                                     **COURT SERVICE LIST**

 2   No Court Service Required.

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case: 18-50398    Doc# 262        Filed: 12/01/20   Entered: 12/02/20 13:37:05   Page 3 of
                                               3
